ROD. Pagé'1 of 1:

MDS Land Surveyors

7298 Sidney Baker

     

By the authority of the federal common law of danchg pkesory claim 1, Yen Nawi $ Kiapa

Benito Mancias), Carrizo Comcerudo Tribe of Texas, E¥fo'k Gna, am demandingyou cease and ;

your actions. This is to inform MDS Land Surveyors 729B Sidney Baker Kerrville, Tx 780p8 and 3
Spencer Rd. Boerne, TX 78006. that they immediately cease and desist any and ali actions of,. le
preparation and construction.at the following locations: . |

 

 

North Highway 281 Military Hwy along the Rio Grande River, West Veterans Blvd. to East bound
Hwy 281 ending a mile East of Stewart Road: in the County of Hidalgo in State of Texas, and.

The County of Hidalgo, Texas, in its-entirety.

 

You are being asked to. desist the following actions: surveying, marking, digging, dredging, etc. on
and around the canal, levees, and roads in the above stated areas of Jand and water.

 

In addition, we are demanding this due tothe fact that there are bothersome Sacred sites and Burial

sites of my Tribe — the Carrizo: Comeérudo Tribe of Texas, Esto’k Gna, in this County, including the
Eli Jackson Historical-Cemetery.

» See

There is abundant traditional plant life used'in my Tribe’s traditional everyday living and ceremonies .
which would be disturbed and/or destroyed, along with wildlife, birds, insects, etc,

ie

I declare, under the penalty. of perjury, that the foregoing statement is true and correct to the best of
my Knowledge.

  

i
Yen Nawi’s Kiapain ‘k-(Juan Benito Maneias); |

Gea: oust pat Bri u ine,

Mussien | TK “es
Qs43a1— Slt7 TY

 

 
